DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
3.	Examiner acknowledges that claims 1, 11 and 27 have been amended, claims 10, 13, 17, and 19-27 are cancelled, and claims 29 and 30 are new.
4.	Examiner acknowledges that part of claim 1 has been amended to include the claim language of the newly cancelled claim 10.
5.	Applicant’s arguments with respect to claim(s) 1, 11, and 27 have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
6.	Claims 2-9, 12, 14-16, 18, and 28 also require reconsideration, as their independent claims, 1, 11 and 27, have been amended and the new ground of rejection 

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
9.	Claim 14 is in improper dependent form, as it states “The method of claim 13”.  Claim 13 has been cancelled by the Applicant, therefore claim 14 cannot be dependent from it.  For examination purposes, it will be assumed that claim 14 is dependent from claim 11.  Proper correction is required. 

Claim Rejections - 35 USC § 103  
10.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
11.	Claims 1-5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mayse U.S. 2009/0306644 (herein referred to as “Mayse”) and in view of Barry U.S. 2015/0230852 (herein referred to as “Barry ‘852”).

	a. identifying a first lung segment leading to the diseased tissue (Fig. 8, ref num 103, para 0109 “Fig. 8 shows a distal end 520 of the shaft 500…position of the ablation assembly 520 relative to the airway wall 103 can be adjusted”), the lung segment comprising a first airway (Fig. 8, ref num 103 “airway wall”, ref num 100 “airway”, also read para 0085 “distal tip 203 of Figs. 2A-4 can target various sites in the lungs 10, including, without limitation, nerve tissue…diseased or abnormal tissue…various types of distal tips are discussed in connection with Figs. 5A-14B”; therefore, the distal ends as descried all can target disease tissue);
	b. creating at least one opening through a wall of the first airway (Figs. 8-9, para 0109 “ablation assembly 520 is then advanced through the wall 103 until the exposed ablation element 525 is embedded within the wall 103”);
	c. advancing a catheter (para 0105 “delivery assembly 400 can be a catheter”; para 0108 “a user can push the shaft 500 out of the delivery assembly 400”) into the lung segment (para 0109 “ablation assembly 520 is then advanced through the wall 103 until the exposed ablation element 525 is embedded within the wall 103”); and
	e.1 the diseased tissue ablated (para 0110 “when the RF generator is activated, the ablation element 525 delivers RF energy to tissue contacting or adjacent to the ablation element 525.  RF energy flow through the tissue and is converted into heat”).
	Mayse also teaches that the RF energy is delivered to the target site once the opening has been created (para 0109-0110).

	d. delivering, an initial dose of condensable vapor from the vapor delivery catheter toward the diseased tissue and through at least one of said at least one opening; and
	e.2 wherein the step of delivering an initial dose of condensable vapor ablates the diseased tissue causing the diseased tissue to be reduced in volume.
	However, Barry ‘852 teaches (c) advancing a vapor delivery catheter into the lung segment (ref num 22, Fig. 1 and 2); and
	d. Delivering, an initial dose of condensable vapor (ref num 12) from the vapor delivery catheter towards the diseased tissue (para 0022 “within a patient’s lungs”) and through at least one of said at least one opening (para 0023 “delivering the condensable vapor through an airway 20 of the lung to the targeted lung region”) and
	e.2 Wherein the step of delivering an initial dose of condensable vapor ablates the diseased tissue (para 0024 “condensable vapor 12 serves to rapidly heat the targeted lung region”; para 0036 “RF energy can be delivered to a desired location within a patient’s lung to damage lung tissue but this usually requires a conductive fluid in contact with the lung tissue for effective ablation”) causing the diseased tissue to be reduced in volume (para 0025 “supplement tissue contraction and collapse caused by introduction of the condensable vapor 12”). 
	Mayse has already taught that an opening is created for delivering the desired treatment within the opening (Mayse, para 0109-0110) and that the system could be associated with other catheter and delivery systems (Mayse, para 0065).  Barry ‘852 teaches that the vapor is delivered to a specific target site within the lungs (Barry ‘852, 

13.	Regarding Claim 2, the combination of Mayse and Barry ‘852 teaches all the limitations of claim 1 for the reasons set forth in detail (above) in the present Office Action.
Mayse as modified further teaches advancing the vapor delivery catheter into the first lung segment (para 0105 “delivery assembly 400 can be a catheter”; para 0108 “a user can push the shaft 500 out of the delivery assembly 400”) comprises advancing the vapor delivery catheter into the at least one opening (para 0109 “ablation assembly 520 is then advanced through the wall 103 until the exposed ablation element 525 is embedded within the wall 103”).


Mayse as modified further teaches the step of advancing the vapor delivery catheter into the first lung segment comprises advancing the vapor delivery catheter through the opening such that the vapor delivery catheter is disposed outside of the airway (para 0110 “The heat can be concentrated in the outer portion of the airway wall 103. For example, the ablation element 525 of FIG. 5B outputs RF energy that causes damage to the nerve trunks 45”; para 0112 “his procedure may be repeated to damage additional tissue of nerve trunks 45 located outside the circumference of the wall 103”).

15.	Regarding Claim 4, the combination of Mayse and Barry ‘852 teaches all the limitations of claim 1 for the reasons set forth in detail (above) in the present Office Action.
Mayse alone fails to teach the step of advancing the vapor delivery catheter into the first lung segment comprises advancing the vapor delivery catheter along the first airway to a position proximal to the at least one opening, and during the delivery step, at least one a portion of the condensable vapor flows along the first airway towards the at least one opening and through the at least one opening to the diseased tissue.
Barry ‘852 teaches the step of advancing the vapor delivery catheter into the first lung segment comprises advancing the vapor delivery catheter along the first airway to a position proximal to the at least one opening, and during the delivery step, at least one a portion of the condensable vapor flows along the first airway towards the at least one 

16.	Regarding Claim 5, the combination of Mayse and Barry ‘852 teaches all the limitations of claim 1 for the reasons set forth in detail (above) in the present Office Action.
Mayse as modified further teaches the step of creating an opening is performed with a device selected from the group consisting of a needle and a RF instrument Figs. 8-9, para 0109 “ablation assembly 520 is then advanced through the wall 103 until the exposed ablation element 525 is embedded within the wall 103”; para 0044 “the distal tip extends into a wall of the airway”).

17.	Regarding Claim 8, the combination of Mayse and Barry ‘852 teaches all the limitations of claim 1 for the reasons set forth in detail (above) in the present Office Action.
.

18.	Claims 6 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Mayse U.S. 2009/0306644 (herein referred to as “Mayse”) and Barry U.S. 2015/0230852 (herein referred to as “Barry ‘852”), and further in view of Barry U.S. 2015/0094607 (herein referred to as “Barry ‘607”).
19.	Regarding Claim 6, the combination of Mayse and Barry ‘852 teaches all the limitations of claim 1 for the reasons set forth in detail (above) in the present Office Action.
Mayse as modified fails to teach delivering a second dose of condensable vapor to a second lung segment.
Barry ‘607 teaches delivering a second dose of condensable vapor to a second lung segment (para 0060 “second treatment can treat a second segment in a second lobe of the second lung…a second treatment can comprise delivering vapor to two segments in the upper lobe of the right lung”). By treating multiple segments of the lungs, this allows for the most optimal treatment of the lung tissue that is the most diseased, in order to improve the treatment results for the patient (para 0060).  

20.	Regarding Claim 29, the combination of Mayse and Barry ‘852 teaches all the limitations of claim 1 for the reasons set forth in detail (above) in the present Office Action.
The already discussed embodiment of Mayse fails to teach the step of ablating is performed with a vapor delivery catheter comprising an inflatable balloon.
	Barry ‘607 teaches a catheter that is introduced to the lung segment, in which ablates the tissue with a vapor delivered to the target tissue, via a balloon (Fig. 1, ref num 26 “balloon” and 28 “distal end of the catheter”). The ablation energy is deliver via vapor and heats the tissue in order to ablate the diseased tissue, and balloon allows for the vapor to propagate distally in the target tissue (para 0050). This completes the desired step of ablating the targeted tissue.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Mayse with Barry ‘607 in order to more effectively ablate diseased tissue as targeted.

21.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mayse U.S. 2009/0306644 (herein referred to as “Mayse”) and Barry U.S. 2015/0230852 (herein referred to as “Barry ‘852”), and further in view of Barry U.S. 2015/0094607 (herein .
22.	Regarding Claim 7, the combination of Mayse, Barry ‘852, and Barry ‘607 teaches all the limitations of claim 6 for the reasons set forth in detail (above) in the present Office Action.
Mayse as modified fails to teach creating at least one opening through the wall of a second airway in the second lung segment.
Kaplan teaches creating at least one opening through the wall of a second airway in the second lung segment (Fig. 1D, para 0086 “Fig. 1D illustrates airflow in a lung 118 when conduits 200 are placed in collateral channels 112…the invention is not limited to the number of collateral channel…the invention includes the creation of any number of collateral channels in the lung”; Fig. 19, ref num 112, para 0246 “a method for performing a minimally invasive procedure through one or more extra-anatomic openings or ports in an airway wall”).  Multiple openings may be used in order to provide more target spots for the delivery device to be advanced to (para 0217), as well as position the treatment to the targeted location better (para 0246).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Mayse and included an opening in a second airway in the second lung segment in order provide more access to the target site for the desired treatment.

23.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mayse U.S. 2009/0306644 (herein referred to as “Mayse”) and Barry U.S. 2015/0230852 (herein .
24.	Regarding Claim 9, the combination of Mayse and Barry ‘852 teaches all the limitations of claim 1 for the reasons set forth in detail (above) in the present Office Action.
Barry ‘852 teaches the second dose being vapor (Fig. 1 and 2, ref num 22).  By delivering the vapor that heats the tissue, the targeted region is able to terminated blood flow and air flow, which then can reduce lung volume in an aid to treat the patient (para 0011).  
Mayse as modified fails to teach delivering a second dose of vapor to the first airway and the at least one opening.
	Tanaka teaches delivering a second dose to the first airway and the at least one opening (Col. 14 lines 40-44 and Col. 15 lines 23-37, “the therapeutic agent will be in a multiple-use container, such as a pressurized metered dose canister…steps 284 and 292 may be repeated a number of times if necessary to deliver multiple doses of therapeutic agent as shown by dashed arrow 294”).  As shown in Figures 2C-2E, there is one site in which the therapeutic dose is administered to the tissue.  The need for multiple doses depends on the patient’s specific needs in the treatment and ensures optimization of the treatment given (Col. 15, lines 23-37).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Mayse and included a second dose of treatment applied to the same first airway and the one opening in order to optimize the treatment.

30 is rejected under 35 U.S.C. 103 as being unpatentable over Mayse U.S. 2009/0306644 (herein referred to as “Mayse”) and Barry U.S. 2015/0230852 (herein referred to as “Barry ‘852”), and further in view of Kaplan U.S. 2014/0343348 (herein referred to as “Kaplan”).
26.	Regarding Claim 30, the combination of Mayse and Barry ‘852 teaches all the limitations of claim 1 for the reasons set forth in detail (above) in the present Office Action.
Mayse as modified fails to teach the diseased tissue comprises a bulla.
Kaplan teaches the diseased tissue comprises a bulla (Fig. 16; para 0232 “a method for reducing the volume of bullae in the lung, via an extra-anatomic opening or port in an airway wall”; para 0233).  A bulla is a complication of emphysema, in which air pockets develop in areas of the lungs damaged by the disease (see University of Rochester Medical Center Health Encyclopedia- “Giant Bullae”: https://www.urmc.rochester.edu/encyclopedia/content.aspx?contenttypeid=22&contentid=giantbullae#:~:text=A%20giant%20bulla%20is%20a,can%20encroach%20on%20the%20lungs.)  By reducing the volume of the bullae, the target site is being treated properly (para 0232).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have treated the diseased tissue, specifically a bulla, in order to reduce the volume of the tissue and treat the area properly.

27.	Claims 11-12, 14-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan U.S. 2014/0343348 (herein referred to as “Kaplan”) and in view of Barry U.S. 2015/0230852 (herein referred to as “Barry ‘852”).

	a. creating a plurality of collateral channels in the airways in the lung (Fig. 1D, para 0086 “Fig. 1D illustrates airflow in a lung 118 when conduits 200 are placed in collateral channels 112…the invention is not limited to the number of collateral channel…the invention includes the creation of any number of collateral channels in the lung”).
	It is also noted that Kaplan teaches the a variety of procedures may be performed in an airway wall, such as tissue ablation (para 0218), and that a steerable catheter may act as a platform for various instruments to be delivered through, such as an ablation catheter, and that it be delivered in the airway wall to the target site to perform the desired procedure (para 0225).  This device could deliver energy to the target tissue and ablate/heat the area (para 0279)
	Kaplan fails to teach:
	b. ablating, subsequent to the creating step, the diseased tissue by delivering a condensable vapor to the diseased tissue via at least one collateral channel of the plurality of collateral channels at a dose level sufficient to cause tissue ablation.
	Barry ‘852 teaches delivering a condensable vapor to the diseased tissue (ref num 12, para 0022 “within a patient’s lungs”), after the catheter is introduced to the lungs (as shown in Fig. 1A, the catheter, ref num 22, is inserted before the vapor is 
Kaplan has already taught that a collateral opening is created for delivering the desired treatment within the opening (Kaplan, para 0086, 0218, 0225, and 0279) and that the system could be a multitude of catheter and energy delivery devices (Kaplan, para 0218, 0225, and 0279), such as tissue ablation devices and methods.  Barry ‘852 teaches that the vapor is delivered to a specific target site and amount within the lungs (Barry ‘852, para 0023, para 0026, 0047, 0051).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaplan to include the vapor delivery system of Barry ‘852 to deliver vapor to the targeted tissue within the lung order to ablate the diseased tissue and to reduce volume of the lungs for treatment as taught by Barry ‘852.
The modification of Kaplan as taught by Barry ‘852 teaches that the catheter system delivers a vapor to the created opening within the airway in order to ablate the diseased tissue.  By advancing the catheter to the target regions and delivering the vapor that heats the tissue, the targeted region is able to terminate blood flow and air flow, which then can reduce lung volume in an aid to treat the patient (Barry ‘852, para 0011).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have 

29.	Regarding Claim 12, the combination of Kaplan and Barry ‘852 teaches all the limitations of claim 11 for the reasons set forth in detail (above) in the present Office Action.
Kaplan as modified further teaches creating a plurality of collateral channels comprises creating a plurality of openings through airway walls (Fig. 1D, para 0086 “Fig. 1D illustrates airflow in a lung 118 when conduits 200 are placed in collateral channels 112…the invention is not limited to the number of collateral channel…the invention includes the creation of any number of collateral channels in the lung”).

30.	Regarding Claim 14, the combination of Kaplan and Barry ‘852 teaches all the limitations of claim 11 (based on assumed dependency, see para 9 of the present Office Action) for the reasons set forth in detail (above) in the present Office Action.
Kaplan as modified further teaches the creating (Kaplan, Fig. 1D, para 0086) and delivering (Kaplan, para 0225; Barry ‘852, ref num 12, para 0022) are performed within a first medical procedure (by having the combination of creating channels and delivering the vapor, this defines a “first medical procedure,” therefore reading on the present claim of having the creating and delivering performed in a first medical procedure).


Kaplan as modified further teaches the creating is performed in a first procedure (Kaplan, Fig. 1D, para 0086), and the delivering is performed subsequent to the creating step in a second medical procedure (Barry ‘852, ref num 12, para 0022 “within a patient’s lungs”; as shown in Fig. 1A, the catheter, ref num 22, is inserted before the vapor is dispersed).  By having the creating step come before the delivering step and by having two separate steps, they can be defined as a first and second medical procedure in order to reduce complications within the patient, reading upon the claim language.

32.	Regarding Claim 18, the combination of Kaplan and Barry ‘852 teaches all the limitations of claim 11 for the reasons set forth in detail (above) in the present Office Action.
Kaplan as modified teaches the condensable vapor being delivered through an airway to the targeted lung region (Barry ‘852, para 0023).  By and delivering the vapor that heats the tissue, the targeted region is able to terminated blood flow and air flow, which then can reduce lung volume in an aid to treat the patient (Barry ‘852, para 0011).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Kaplan and included a catheter to deliver the vapor to the targeted tissue in order to reduce volume of the lungs for treatment.

16 is rejected under 35 U.S.C. 103 as being unpatentable over Kaplan U.S. 2014/0343348 (herein referred to as “Kaplan”) and Barry U.S. 2015/0230852 (herein referred to as “Barry ‘852”), and further in view of NPL Valipour 2014 (herein referred to as “Valipour”).
34.	Regarding Claim 16, the combination of Kaplan and Barry ‘852 teaches all the limitations of claim 15 for the reasons set forth in detail (above) in the present Office Action.
Kaplan as modified fails to teach the second medical procedure is at least 8 weeks after the first medical procedure.
	However, Valipour teaches the second medical procedure is at least 8 weeks after the first medical procedure (abstract “procedure in two sessions”, Figures 3 and 4, first treatment, 3 months later second treatment).  Valipour teaches a thermal vapor ablation treatment that is delivered over two sessions, spaced 3 months apart.  In each of these sessions, there is a creating stage and a delivering of the vapor stage.  Therefore, the creating of the first procedure comes before the delivering of the second procedure, and is done at least 8 weeks apart, which reads on the claim.  By dividing the treatment into two sessions, there is potential to increase the total volume treated per patient but reduce volume treated and energy delivered per session (Abstract).  This will then improve the vapor ablation safety and efficacy profile.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kaplan in order to include the two sessions of the treatment spaced at least 8 weeks apart in order to improve the patient’s success with the procedure.

 35.	Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Barry U.S. 2015/0230852 (herein referred to as “Barry ‘852”) and further in view of NPL Valipour 2014 (herein referred to as “Valipour”).
36.	Regarding Claims 27 and 28, Barry ‘852 teaches a method for treating emphysema by reducing the volume of the diseased tissue in the lung of a patient (abstract), the method comprising;
	a. advancing a vapor delivery catheter along a first airway to a first position (Fig 1A, ref nums 22 and 20);
	b. delivering a dose of condensable vapor from the vapor delivery catheter towards the diseased tissue (Fig. 1A, ref num 12).
	Barry ‘852 fails to teach:
	c. identifying candidate areas in the diseased tissue of low clinical response to the delivering step wherein the step of identifying is performed at least four (4) weeks, at least 8 weeks (present claim 28), subsequent to the step of delivering;
	d. creating at least one opening through an airway wall in the vicinity of the candidate areas of diseased tissue; and
	e. delivering a second dose of condensable vapor through the at least one opening and towards the candidate areas of diseased tissue sufficient to ablate the candidate areas of diseased tissue.
	However, Valipour teaches identifying candidate areas in the diseased tissue of low clinical response to the delivering step wherein the step identifying (see “treatment algorithm”) is performed at least four (4) weeks, at least 8 weeks [present claim 28] .

Conclusion
37.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
.
38.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
39.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNIE L PATTON/Examiner, Art Unit 3794                                                                                                                                                                                                        
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794